Citation Nr: 0016178	
Decision Date: 06/19/00    Archive Date: 06/28/00

DOCKET NO.  99-02 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to improved death pension benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Alberto H. Zapata, Counsel




INTRODUCTION

The appellant is the surviving spouse of the veteran who had 
active duty service from July 1940 to October 1945 and from 
November 1946 to September 1950.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 1998 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky.


FINDINGS OF FACT

1.  The appellant received income in the amount of $13,173.60 
for the annualized period beginning in October 1998.

2.  The appellant had unreimbursed medical expenses in the 
amount of $2,718.00 in 1998.

3.  The appellant paid the veteran's funeral expenses of 
$9,385.00 in October 1998.

4.  The appellant has no dependents.

5.  The appellant's net countable income is less than the 
applicable maximum annual pension rate for a surviving spouse 
with no dependents for the annualized period beginning in 
October 1998.





CONCLUSION OF LAW

The criteria for entitlement to receipt of improved death 
pension benefits for the annualized period beginning in 
October 1998 have been met.  38 U.S.C.A. §§ 101, 1503, 1521, 
1541 (West 1991); 38 C.F.R. §§ 3.3, 3.23, 3.270(b), 3.271, 
3.272, 3.274, 3.400, (1999); VAOPGCPREC 1-2000.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Governing law provides that the surviving spouse of a veteran 
is entitled to receive VA improved (non-service-connected) 
death pension benefits if: (1) The veteran served 90 days or 
more during a period of war, or at the time of death, was 
receiving or entitled to receive compensation for a service-
connected disability; and (2) The surviving spouse meets the 
net worth requirements of 38 C.F.R. § 3.274, and has an 
annual income not in excess of the applicable maximum annual 
pension rate specified in 38 C.F.R. §§ 3.23 and 3.24.  
38 U.S.C.A. §§ 1521(j), 1541; 38 C.F.R. § 3.3(b)(4).  

Improved death pension benefits are available at the maximum 
annual rate prescribed by law, but must be reduced by the 
amount of annual income received by the surviving spouse and 
any dependent children.  38 U.S.C.A. § 1541(b); 38 C.F.R. §§ 
3.3(b)(4)(iii), 3.23(a)(5), (b), (d)(5).  Payments of any 
kind from any source shall be counted as income during the 
12-month annualization period in which they were received 
unless specifically excluded. 38 C.F.R. § 3.271(a).

Regulations provide specific exclusions from countable income 
for the purpose of determining entitlement to improved death 
pension benefits.  38 C.F.R. § 3.272.  Unreimbursed medical 
expenses will be excluded from the surviving spouse's income 
when all of the following requirements are met: (1) They were 
or will be paid by a surviving spouse for medical expenses of 
the spouse, children, parents and other relatives for whom 
there is a moral or legal obligation of support; (2) They 
were or will be incurred on behalf of a person who is a 
member or a constructive member of the spouse's household; 
and (3) They were or will be in excess of 5 percent of the 
applicable maximum annual pension rate or rates for the 
spouse (including increased pension for family members but 
excluding increased pension because of need for aid and 
attendance or being housebound) as in effect during the 12-
month annualization period in which the medical expenses were 
paid. 38 C.F.R. § 3.272(g).

The maximum annual income limitation for a surviving spouse 
with no dependents and not in receipt of special monthly 
pension effective December 1, 1997, was $5,808.  38 U.S.C.A. 
§§ 5312, 1541; 38 C.F.R. § 3.23; 62 Fed. Reg. 66,408 (1997).  
The maximum annual income limitation for a surviving spouse 
with no dependents and not in receipt of special monthly 
pension effective December 1, 1998, was $5,884.00.  63 Fed. 
Reg. 72,347 (1998).

Burial expenses which are paid during the calendar year 
following that in which death occurred may be deducted from 
annual income for the 12-month annualization period in which 
they were paid or from annual income for any 12-month 
annualized period which begins during the calendar year of 
death, whichever is to the claimant's advantage.  Otherwise, 
such expenses are deductible only for the 12-month 
annualization period in which they were paid.  Any such 
expenses paid subsequent to death but prior to the date of 
entitlement are not deductible  38 C.F.R. § 3.272(h).  

Countable income is measured from the effective date of 
entitlement to improved pension benefits. 38 C.F.R. § 
3.273(a). 

In a precedential opinion, VA's Office of General Counsel, 
held that the last sentence of 38 C.F.R. § 3.272(h) is 
inconsistent with 38 U.S.C.A. § 1503(a)(3) in providing that 
expenses of a veteran's last illness paid by the veteran's 
surviving spouse subsequent to the veteran's death, but prior 
to the date of the surviving spouse's entitlement to death 
pension, may not be deducted from countable income for the 
purpose of determining entitlement to improved death pension.  
Thus, VA may not rely upon the last sentence of 38 C.F.R. 
§ 3.272(h) as a basis for denying a death pension claim or 
reducing the amount of benefits payable.  VAOPGCPREC 1-2000.  
The opinion also held that there is no basis for the 
differing treatment currently accorded under 38 C.F.R. 
§ 3.272(h) for expenses of a veteran's last illness paid 
prior to the date of a veteran's death and those paid after 
the date of death but before the date of a surviving spouse's 
entitlement to death pension.  Id.

The veteran in this case served in excess of 90 days during 
both World War II and the Korean Conflict.  Thus, the 
appellant meets the first requirement for death pension 
benefits based on such service.

According to the death certificate of record, the veteran 
died August 2, 1998.  The appellant filed an Application for 
Dependency and Indemnity Compensation, Death Pension, and 
Accrued Benefits by a Surviving Spouse or Child (VA Form 21-
534) on October 30, 1998.  The applicable annualized period, 
therefore, began on the date of receipt of the appellant's 
claim, October 30, 1998, given that the appellant's claim was 
not received within 45 days of the veteran's death.  
38 C.F.R. § 3.400(c) (1999).

The application shows that the appellant was in receipt of 
monthly Social Security benefits of $718.00, an additional 
monthly Medicare deduction of $43.80, and monthly military 
retirement benefits of $346.00.  This equates to annual 
income of $13,173.60.  The application also shows that the 
appellant has no dependents.
In a medical expense report signed in October 1998, the 
appellant reported annual unreimbursed medical expenses 
totaling $2,718.00.  These expenses are deductible as they 
clearly exceed 5 percent of the maximum annual pension rates 
for surviving spouses with no dependents for the period of 
time spanning the 12-month annualized period, $5,808.00 and 
$5,884.00, respectively.  62 Fed. Reg, 66,408 (1997); 63 Fed. 
Reg. 72,347 (1998).  Thus, the amount deductible that is in 
excess of 5 percent of the maximum annual pension rate for 
1998 equates to $2,427.60.  Considering this deduction, the 
appellant's countable income equates to $10,746.00.

In her December 1998 notice of disagreement, the appellant 
reported paying a total of $747.50 for grave markers for the 
veteran.  In a statement in support of claim signed in 
November 1998, the appellant reported that she paid $7090.00 
on October 26, 1998, for the veteran's burial and $447.00 on 
October 28, 1998, for a grave marker (this amount was 
included in the above-mentioned $747.50).  The appellant 
filed a VA Form 21-8049 in February 1999 detailing expenses 
of $8,090.00 for the veteran's funeral paid on October 26, 
1998, $447.50 on September 28, 1998, and $847.50 on October 
20, 1998.  The funeral expenses listed in the detail of 
expenses received in February 1999 were itemized, contained 
dates of payment, and constitutes the most recent 
documentation of funeral expenses.  Therefore, for purposes 
of determining the appellant's net countable income, the 
Board will use the higher of the two amounts for total 
funeral expenses, $9,385.00, listed in the February 1999 
statement. 

The detail of expenses also show that she received a 
$2,661.41 insurance company payment on September 5, 1998, and 
a $5,000 dollar payment from the State of Kentucky (she also 
reported an unspecified deduction of $4,000.00 and a 
deduction of $1,000 for taxes apparently related to this 
State payment).

With regard to the life insurance disbursement and payment 
from the State of Kentucky, the Board notes that nonrecurring 
income means income received or anticipated on a one-time 
basis during a 12-month annualization period.  38 C.F.R. 
§ 3.271(a)(3).  Given that the State of Kentucky and private 
insurance payments occurred before the beginning of the 12-
month annualization period, those amounts are not included in 
the appellant's countable income.

The appellant asserts that when funeral expenses are deducted 
from her income she qualifies for improved death pension 
benefits.  The date of entitlement to death pension benefits 
will be the first day of the month in which the veteran's 
death occurred if a claim is received within 45 days of the 
date of death otherwise, the date of receipt of claim.  
38 C.F.R. § 3.400(c)(3)(ii).  The appellant filed her claim 
on October 30, 1998, over 2 months after the date of the 
veteran's death.

As noted above a recent VA General Counsel precedent opinion 
held that there is no basis for the differing treatment 
currently accorded under 38 C.F.R. § 3.272(h) for expenses of 
a veteran's last illness paid prior to the date of a 
veteran's death and those paid after the date of death but 
prior to the date of a surviving spouse's entitlement to 
death pension.  VAOPGCPREC 1-2000.  Therefore, the funeral 
expenses paid by the appellant, including those paid prior to 
October 30, 1998, totaling $9,385.00, are deductible from the 
appellant's countable income for death pension purposes. 

Given that the funeral expenses can be excluded from her 
countable income, the appellant's countable annual income for 
death pension purposes is $1,361.00.  This figure is less 
than the maximum annual pension rates of $5,808.00 and 
$5,884.00, effective December 1, 1997, and December 1, 1998, 
respectively.  





ORDER

Entitlement to improved death pension benefits for the 
annualized period beginning in October 1998 is granted.




		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals



 

